Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Najafi’586 (US Patent No. 9,796,586) and VanSant’s Book (Conduction Heat Transfer Solutions, published on March 1980). 
For independent claim 1, Najafi’586 discloses the ring structure and the central pillar element in Fig. 8B. VanSant teaches the basic heat conduction for a ring in the case 2.1. 2 (Pg. 17 of VanSant’s book). For a thermal resistance of the thermal-isolating region (i.e. a typical ring structure), the equation for case 2.1.2 in VanSant’s book can be used to calculate. However, in the molding region the typical (central) structure is a pillar (item 84 in Fig. 8B) and the equation for case 2.1.2 in VanSant’s book needs to be modified to calculate the thermal resistance of the molding region (Usually, the three-dimensional thermal analysis of the pillar is required). Thus, VanSant fails to disclose a thermal resistance within the at least one pocket of the thermal-isolating region is greater than a thermal resistance of the molding region in claim 1. So independent claim 1 is allowable. Claims 2, 6-13 are dependent on claim 1 so they are allowable as well.
	For independent claim 27, Najafi’586 fails to disclose that the reflow material does not flow into the at least one pocket of the thermal-isolating region. So independent claim 27 is allowable. Claims 28-32 are dependent on claim 27 so they are allowable as well. 	
33, Najafi’586 fails to disclose one pocket of the thermal-isolating region is free from a through-hole extending therefrom. Further, because the equation for case 2.1.2 in VanSant’s book can’t be directly used to calculate the thermal resistance of the molding region, the first temperature in the molding region can’t be predicted. So both Najafi’586 and VanSant fail to disclose the molding region has a first temperature higher than a second temperature of the boundary region. So independent claim 33 is allowable. Claims 34-36 are dependent on claim 33 so they are allowable as well.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHIBIN LIANG/Examiner, Art Unit 1741  

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741